Judge Wynn
dissenting.
The legislature’s intent in enacting § 31-3.10(b) was not to displace the well-settled rule in this jurisdiction that a beneficiary under a will may not testify as to communications with a deceased person because of their pecuniary interest in the outcome of the litigation. N.C. Gen. Stat. § 8C-1, Rule 601. See In re Will of Lomax, 226 N.C. 498, 39 S.E.2d 388 (1946); In re Will of Brown, 194 N.C. 583, 140 S.E. 192 (1927); In re Will of Hester, 84 N.C. App. 585, 353 S.E.2d 643, rev’d on other grounds, 320 N.C. 738, 360 S.E.2d 801, rehearing denied, 321 N.C. 300, 362 S.E.2d 780 (1987). Rather § 31-3.10(b) allows testimony with respect to the three statutory requirements for a holographic will that the document: 1) is in the testator’s handwriting; 2) bears the testator’s signature; and, 3) was found among his valuable papers after his death.
As the majority notes, the first two elements are not at issue in this case. Proof of the third element is significant in that it functions at least in part to show that the deceased intended the writing to be *602his will. See Mucci, 287 N.C. at 30 (1975), (Testamentary intent must appear not only from the instrument itself and the circumstances under which it was made, but also from the fact that the instrument was found among the deceased’s valuable papers.)
Whether the place of discovery is “among valuable papers or effects or in some other safe place” is a factual question, the issue being whether the deceased considered the papers valuable or the place a safe one. Thus, under § 31-3.10(b) testimony may be elicited to show that the paper was found in a safe place, but in my opinion, further allowing beneficiary to testify as to communications with the decedent is not permitted.